DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the claims cover "a specific practical application of decision tree training and inference", but this falls within the scope of a mental process and does not provide an application that is practical.  Applicant does not elaborate, and this argument amounts to a general allegation of eligibility.  As such, it is respectfully not persuasive.
Applicant argues the Nori reference does not disclose using training data to compute feature value checkpoints that indicate a subset of potential feature values to evaluate for splitting tree nodes.  The action cites ¶38 and 44-48 for these features. ¶38 discusses the growth phase for the initial tree structure, which falls within the scope of the claimed checkpoints ("Growth involves assigning modules 202 comprising parameterized, differentiable operations, to individual ones of the nodes and edges as they are grown onto the initial tree structure. The modules 202 are pre-defined and comprise primitive operations of a neural network.")  ¶44-48 describe the growth and splitting operations in further detail, including the "local optimization" that is used to assess them and how the growth performs selection "using validation data, which is a sub-set of the training examples reserved for use in validation".  This falls within the scope of indicating a subset of potential feature values.  The operations are clearly being used to evaluate splitting tree nodes, as the reference notes in ¶47 that "If model one is selected the neural tree is updated by splitting the current node".  Applicant argues that Nori does not disclose using training data to do the above, but the reference in ¶46 states that " The selection is made using validation data, which is a sub-set of the training examples", which falls within the scope of training data. In view of the above, applicant's arguments are respectfully not persuasive.  The 35 USC 103 rejections are maintained.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judiciary exception, enumerated groupings of abstract concepts to optimize a decision tree machine learning for a constrained model without significantly more.  Claim 1 recites an edge computing device for performing decision tree training and inference, comprising: interface circuitry to: receive training data corresponding to a plurality of labeled instances of a feature set, wherein the training data is captured at least partially by one or more sensors; and receive inference data corresponding to an unlabeled instance of the feature set, wherein the inference data is captured at least partially by the one or more sensors; and processing circuitry to: compute, based on the training data, a set of feature value checkpoints for training a decision tree model, wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model; train the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a target variable corresponding to the feature set; and perform inference using the decision tree model to predict the target variable for the unlabeled instance of the feature set.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
 	See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, I believed at that time that the broadest reasonable interpretation of claim 1 relates to obtaining data for correlation  and  sample analysis, which is considered as using mathematical concepts to transform data.  The mathematical concepts are represented in the specification as follows. receive training data corresponding to a plurality of labeled instances of a feature set, wherein the training data is captured at least partially by one or more sensors; and receive inference data corresponding to an unlabeled instance of the feature set, analyzing interference analysis; compute, based on the training data, a set of feature value checkpoints for training a decision tree model, wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model; train the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a target variable corresponding to the feature set;  and perform inference using the decision tree model to predict the target variable for the unlabeled instance of the feature set.  Thus, it is clear from the specification that the claimed invention is directed to a mathematical analysis representing data for training and making decision tree.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance:
	It is clear from the claim interpretation, the claimed invention failed to integrate the judicial exception into a practical application.  The claim does not provide any additional claim limitations individually and in combination to apply the integration of the cited elements into a practical application.
The cited a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for other representation of the abstract concept.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, I did not see that the claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models (specification), and processing devices to separately process the samples for training and making decision in classification tree are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the analysis process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process the samples to collect a true data for measurement in post solution activities.
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	The claimed invention is thus directed to nonstatutory subject matter.
Claim 2 cited he edge computing device of Claim 1, wherein: the decision tree model is to be trained to predict failures associated with the edge computing device; and the target variable is to indicate whether a failure is predicted for the edge computing device.  The cited features are related to training data for the decision tree model.  It is a mathematical algorithm for data training.  It is nonstatutory subject matter for it mathematical algorithm.  It is nonstatutory subject matter for the reason the claim does not provide an integration process to integrate the cited features into a real and useful solution in order to apply to a real environment.
 	Claim 3 cited the edge computing device of Claim 1, wherein the processing circuitry to compute, based on the training data, the set of feature value checkpoints for training the decision tree model is further to: for each feature of the feature set: determine an optimal bin size for binning a set of feature values contained in the training data for a corresponding feature of the feature set; bin the set of feature values into a plurality of bins based on the optimal bin size; and identify feature value checkpoints for the corresponding feature based on the plurality of bins.  The cited features are related to training size and data for the training. It is nonstatutory subject matter for it mathematical algorithm.  It is nonstatutory subject matter for the reason the claim does not provide an integration process to integrate the cited features into a real and useful solution in order to apply to a real environment.   
Claim 4 cited the edge computing device of Claim 3, wherein the processing circuitry to determine the optimal bin size for binning the set of feature values contained in the training data for the corresponding feature of the feature set is further to: identify a plurality of possible bin sizes for binning the set of feature values; compute a plurality of performance costs for the plurality of possible bin sizes; and select the optimal bin size from the plurality of possible bin sizes, wherein the optimal bin size corresponds to a lowest performance cost of the plurality of performance costs.  The cited features are related to select data for training and data volume for training.  It does not integrate the training process into a real and practical application.  It is nonstatutory subject matter.  
 	Claim 5 cited the edge computing device of Claim 1, wherein: the decision tree model comprises a random forest model, wherein the random forest model comprises a plurality of decision trees; and the processing circuitry to train the decision tree model based on the training data and the set of feature value checkpoints is further to: generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints.   The cited features in the claim are directed to a computation algorithm, an abstract idea, for mathematical analysis.  It is nonstatutory subject matter. 
 	Claim 6 cited the edge computing device of Claim 5, wherein the processing circuitry to generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints is further to: extract, from the training data, a random training sample for generating a first decision tree of the plurality of decision trees; generate a root node for the first decision tree based on the random training sample; select, from the feature set, a random subset of features to be evaluated for splitting the root node; obtain, from the set of feature value checkpoints, a subset of feature value checkpoints for the random subset of features; compute a plurality of impurity values for the subset of feature value checkpoints; select, from the subset of feature value checkpoints, a corresponding feature value for splitting the root node, wherein the corresponding feature value is selected based on the plurality of impurity values; and split the root node into a set of child nodes based on the corresponding feature value.  The cited features are related to a computation algorithm for analyzing a decision tree based on features of an event and samples of feature sets.  It is nonstatutory subject matter for the reason of an abstract concept and failing to provide an integration process to apply to a real and practical application.
Claim 7 cited the edge computing device of Claim 6, wherein the plurality of impurity values comprises a plurality of Gini indexes.  It is a mathematical algorithm for data classification.  Claim 7 is nonstatutory subject matter.
Claim 8 cited the edge computing device of Claim 1, wherein the processing circuitry comprises: a host processor to: compute, based on the training data, the set of feature value checkpoints for training the decision tree model; and an artificial intelligence accelerator to: train the decision tree model based on the training data and the set of feature value checkpoints; and perform inference using the decision tree model to predict the target variable for the unlabeled instance of the feature set.   This is nonstatutory subject matter for the reason of data representation in the decision tree.
 	Claim 9 cited the edge computing device of Claim 8, wherein the artificial intelligence accelerator is implemented on a field-programmable gate array of the edge computing device.  It is nonstatutory subject matter for the reason for the reason as it failed to integrate into a real and practical application.  
Claim 10 cited an artificial intelligence accelerator to perform decision tree training and inference for a host processor, comprising: a host interface to communicate with the host processor; and processing circuitry to: receive, from the host processor via the host interface, training data corresponding to a plurality of labeled instances of a feature set, wherein the training data is captured at least partially by one or more sensors; receive, from the host processor via the host interface, a set of feature value checkpoints corresponding to the training data, wherein the set of feature value checkpoints is for training a decision tree model, and wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model; train the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a target variable corresponding to the feature set; receive, from the host processor via the host interface, inference data corresponding to an unlabeled instance of the feature set, wherein the inference data is captured at least partially by the one or more sensors; perform inference using the decision tree model to generate a predicted value of the target variable for the unlabeled instance of the feature set; and send, to the host processor via the host interface, the predicted value of the target variable for the unlabeled instance of the feature set.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
 	See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, I believed at that time that the broadest reasonable interpretation of claim 1 relates to obtaining data for correlation  and  sample analysis, which is considered as using mathematical concepts to transform data.  The mathematical concepts are represented in the specification as follows: training data corresponding to a plurality of labeled instances of a feature set, wherein the training data is captured at least partially by one or more sensors; receive, from the host processor via the host interface, a set of feature value checkpoints corresponding to the training data, wherein the set of feature value checkpoints is for training a decision tree model, and wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model; train the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a target variable corresponding to the feature set; receive, from the host processor via the host interface, inference data corresponding to an unlabeled instance of the feature set, wherein the inference data is captured at least partially by the one or more sensors; perform inference using the decision tree model to generate a predicted value of the target variable for the unlabeled instance of the feature set.  Thus, it is clear from the specification that the claimed invention is directed to  collecting  data from various samples and determining data for processing on a sample.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance:
	It is clear from the claim interpretation, the claimed invention failed to integrate the judicial exception into a practical application.  The claim does not provide any additional claim limitations individually and in combination to apply the integration of the cited elements into a practical application.
The cited a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for other representation of the abstract concept.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, I did not see that the claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models (specification), and processing devices to separately process the samples for training and making decision in classification tree are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the analysis process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process the samples to collect a true data for measurement in post solution activities.
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	The claimed invention is thus directed to nonstatutory subject matter.
  	Claim 11 cited the artificial intelligence accelerator of Claim 10, wherein: the decision tree model is to be trained to predict failures associated with an edge computing device; and the target variable is to indicate whether a failure is predicted for the edge computing device.   This is related to an analysis to predict failures in in the decision tree.  It is nonstatutory subject matter
Claim 12 cited the artificial intelligence accelerator of Claim 10, wherein the set of feature value checkpoints is computed by the host processor based on binning a set of feature values for each feature of the feature set using an optimal bin size.  This is related a feature in a set of data for analysis.  Claim 12 is nonstatutory subject matter for the reason in the rejection. 
Claim 13 cited the artificial intelligence accelerator of Claim 10, wherein: the decision tree model comprises a random forest model, wherein the random forest model comprises a plurality of decision trees; and the processing circuitry to train the decision tree model based on the training data and the set of feature value checkpoints is further to: generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints.  The claim is directed to a mathematical algorithm for the analysis.  Claim 13 is nonstatutory subject matter.

Claim 14 cited the artificial intelligence accelerator of Claim 13, wherein the processing circuitry to generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints is further to: extract, from the training data, a random training sample for generating a first decision tree of the plurality of decision trees; generate a root node for the first decision tree based on the random training sample; select, from the feature set, a random subset of features to be evaluated for splitting the root node; obtain, from the set of feature value checkpoints, a subset of feature value checkpoints for the random subset of features; compute a plurality of impurity values for the subset of feature value checkpoints; select, from the subset of feature value checkpoints, a corresponding feature value for splitting the root node, wherein the corresponding feature value is selected based on the plurality of impurity values; and split the root node into a set of child nodes based on the corresponding feature value.  The cited features are related to mathematical concepts in training data and analyzing event data for  decision tree.  It is nonstatutory subject matter for the reason as set. 
 	Claim 15 cited the artificial intelligence accelerator of Claim 14, wherein the plurality of impurity values comprises a plurality of Gini indexes. This is a mathematical algorithm for training data.  It is nonstatutory subject matter for the reason as set in the rejection.
Claim 16 cited at least one non-transitory machine-readable storage medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry, cause the processing circuitry to:
receive, via interface circuitry, training data corresponding to a plurality of labeled instances of a feature set, wherein the training data is captured at least partially by one or more sensors;
compute, based on the training data, a set of feature value checkpoints for training a decision tree model, wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model;
train the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a target variable corresponding to the feature set;
receive, via the interface circuitry, inference data corresponding to an unlabeled instance of the feature set, wherein the inference data is captured at least partially by the one or more sensors; and
perform inference using the decision tree model to predict the target variable for the unlabeled instance of the feature set.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
 	See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under  

Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, I believed at that time that the broadest reasonable interpretation of claim 1 relates to obtaining data for correlation  and  sample analysis, which is considered as using mathematical concepts to transform data.  The mathematical concepts are represented in the specification as follows: training data corresponding to a plurality of labeled instances of a feature set, wherein the training data is captured at least partially by one or more sensors; compute, based on the training data, a set of feature value checkpoints for training a decision tree model, wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model;
train the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a target variable corresponding to the feature set; data corresponding to an unlabeled instance of the feature set, wherein the inference data is captured at least partially by the one or more sensors.
Thus, it is clear from the specification that the claimed invention is directed to  collecting  data from various samples and determining data for processing on a sample.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance:
	It is clear from the claim interpretation, the claimed invention failed to integrate the judicial exception into a practical application.  The claim does not provide any additional claim limitations individually and in combination to apply the integration of the cited elements into a practical application.
The cited a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for other representation of the abstract concept.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, I did not see that the claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models (specification), and processing devices to separately process the samples for training and making decision in classification tree are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the analysis process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process the samples to collect a true data for measurement in post solution activities.
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	The claimed invention, claim 16, is thus directed to nonstatutory subject matter.
Claim 17 cited the storage medium of Claim 16, wherein:
the decision tree model is to be trained to predict failures associated with an edge computing device; and the target variable is to indicate whether a failure is predicted for the edge computing device.  This is a mathematical algorithm for training data in a decision tree.  The claim is nonstatutory subject matter.
Claim 18 cited the storage medium of Claim 16, wherein the instructions that cause the processing circuitry to compute, based on the training data, the set of feature value checkpoints for training the decision tree model further cause the processing circuitry to: for each feature of the feature set: determine an optimal bin size for binning a set of feature values contained in the training data for a corresponding feature of the feature set; bin the set of feature values into a plurality of bins based on the optimal bin size; and identify feature value checkpoints for the corresponding feature based on the plurality of bins.  This is related to training data and data representation in the decision tree.  It is nonstatutory subject matter.
Claim 19 cited the storage medium of Claim 18, wherein the instructions that cause the processing circuitry to determine the optimal bin size for binning the set of feature values contained in the training data for the corresponding feature of the feature set further cause the processing circuitry to: identify a plurality of possible bin sizes for binning the set of feature values; compute a plurality of performance costs for the plurality of possible bin sizes; and select the optimal bin size from the plurality of possible bin sizes, wherein the optimal bin size corresponds to a lowest performance cost of the plurality of performance costs.  It is related to a computation algorithm.  The claim is nonstatutory subject matter for the reason as set.
 	Claim 20 cited the storage medium of Claim 16, wherein: the decision tree model comprises a random forest model, wherein the random forest model comprises a plurality of decision trees; and the instructions that cause the processing circuitry to train the decision tree model based on the training data and the set of feature value checkpoints further cause the processing circuitry to: generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints.   It is nonstatutory subject matter for the reason as set in the rejection.
Claim 21 cited the storage medium of Claim 20, wherein the instructions that cause the processing circuitry to generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints further cause the processing circuitry to: extract, from the training data, a random training sample for generating a first decision tree of the plurality of decision trees;
generate a root node for the first decision tree based on the random training sample;
select, from the feature set, a random subset of features to be evaluated for splitting the root node;
obtain, from the set of feature value checkpoints, a subset of feature value checkpoints for the random subset of features;
compute a plurality of impurity values for the subset of feature value checkpoints;
select, from the subset of feature value checkpoints, a corresponding feature value for splitting the root node, wherein the corresponding feature value is selected based on the plurality of impurity values; and
split the root node into a set of child nodes based on the corresponding feature value.  This is related to a mathematical concept for training data set and data representation in the decision machine.  It is nonstatutory subject matter for the reason as set.
Claim 22 cited the storage medium of Claim 21, wherein the plurality of impurity values comprises a plurality of Gini indexes.  The claim is directed to nonstatutory subject matter for the reason as set in the rejection.
 	Claim 23 cited a method of performing decision tree training and inference on an edge computing device, comprising: receiving, via interface circuitry, training data corresponding to a plurality of labeled instances of a feature set, wherein the training data is captured at least partially by one or more sensors; computing, based on the training data, a set of feature value checkpoints for training a decision tree model, wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model; training the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a target variable corresponding to the feature set; receiving, via the interface circuitry, inference data corresponding to an unlabeled instance of the feature set, wherein the inference data is captured at least partially by the one or more sensors; and performing inference using the decision tree model to predict the target variable for the unlabeled instance of the feature set.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
 	See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, I believed at that time that the broadest reasonable interpretation of claim 1 relates to obtaining data for correlation  and  sample analysis, which is considered as using mathematical concepts to transform data.  The mathematical concepts are represented in the specification as follows. receive training data corresponding to a plurality of labeled instances of a feature set, wherein the training data is captured at least partially by one or more sensors; and receive inference data corresponding to an unlabeled instance of the feature set, analyzing interference analysis; compute, based on the training data, a set of feature value checkpoints for training a decision tree model, wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model; train the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a target variable corresponding to the feature set;  and perform inference using the decision tree model to predict the target variable for the unlabeled instance of the feature set.  Thus, it is clear from the specification that the claimed invention is directed to a mathematical analysis representing data for training and making decision tree.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance:
	It is clear from the claim interpretation, the claimed invention failed to integrate the judicial exception into a practical application.  The claim does not provide any additional claim limitations individually and in combination to apply the integration of the cited elements into a practical application.
The cited a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for other representation of the abstract concept.
 	Alice/Mayo—Step 2 (Inventive Concept) 
 	Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, I did not see that the claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models (specification), and processing devices to separately process the samples for training and making decision in classification tree are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the analysis process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process the samples to collect a true data for measurement in post solution activities.
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
	Claim 23 is nonstatutory subject matter.
Claim 24 cited the method of Claim 23, wherein computing, based on the training data, the set of feature value checkpoints for training the decision tree model comprises: for each feature of the feature set: determining an optimal bin size for binning a set of feature values contained in the training data for a corresponding feature of the feature set; binning the set of feature values into a plurality of bins based on the optimal bin size; and identifying feature value checkpoints for the corresponding feature based on the plurality of bins.  Claim 24 is directed to nonstatutory subject matter for the reason as set.
Claim 25 cited he method of Claim 24, wherein determining the optimal bin size for binning the set of feature values contained in the training data for the corresponding feature of the feature set comprises:
identifying a plurality of possible bin sizes for binning the set of feature values;
computing a plurality of performance costs for the plurality of possible bin sizes; and
selecting the optimal bin size from the plurality of possible bin sizes, wherein the optimal bin size corresponds to a lowest performance cost of the plurality of performance costs.  This is related to computation algorithm.  The claim is nonstatutory subject matter for the reason it failed to integrate the cited features into a practical and useful solution in order to apply to a real application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nori et al, US 
patent application publication 20200005148 in view of Liu et al, US patent no. 8,818,910.
As per claim 1, Nori  discloses n edge computing device for performing decision tree training and inference, comprising: 
interface circuitry to: receive training data corresponding to a plurality of labeled instances of a feature set (paras. 0022, 0023, 0044, 0045), wherein the training data is captured at least partially by one or more sensors; and receive inference data corresponding to an unlabeled instance of the feature set (paras. 0057, 0058, 0063), wherein the inference data is captured at least partially by the one or more sensors (paras. 0087, 0094); and processing circuitry to: 
compute, based on the training data, a set of feature value checkpoints for training a decision tree model, wherein the set of feature value checkpoints is to indicate, for each feature of the feature set (paras. 0038, 0044),
a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model (paras. 0044-0048); 
train the decision tree model based on the training data and the set of feature value checkpoints (paras. 0100, 0102, 0110) wherein the decision tree model is to be trained to predict a target class with variable corresponding to the feature set (paras. 0035, 0084); and perform inference using the decision tree model to predict the feature variable for the unlabeled instance of the feature set.  Nori does not expressly disclose a target variable as claimed.  Such feature is well-known in the art.  In fact, Liu disclosed a target variable for the best feature set (col. 6, lines 12- 55).
It would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Liu into Nori in order to select the best fit for training different data set in the decision tree model.
As per claim 2, Nori disclosed the edge computing device of Claim 1, wherein: the decision tree model is to be trained to predict failures associated with the edge computing device; and the target variable is to indicate whether a failure is predicted for the edge computing device. 
As per claim 3, Nori disclosed the edge computing device of Claim 1, wherein the processing circuitry to compute, based on the training data, the set of feature value checkpoints for training the decision tree model is further to: for each feature of the feature set: determine an optimal bin size for binning a set of feature values contained in the training data for a corresponding feature of the feature set; bin or dataset (Nori) the set of feature values into a plurality of bins based on the optimal bin size; and identify feature value checkpoints for the corresponding feature based on the plurality of bins (paras. 0027, 0028 for features of ranges or intervals as bin size). 
 	As per claim 4, Nori disclosed the edge computing device of Claim 3, wherein the processing circuitry to determine the optimal bin size for binning (paras. 0070-0073) the set of feature values contained in the training data for the corresponding feature of the feature set is further to: identify a plurality of possible bin sizes for binning or dataset (paras. 0035-0040) the set of feature values; compute a plurality of performance costs for the plurality of possible bin sizes; and select the optimal bin size from the plurality of possible bin sizes (Nori), data size, interval, range or data set (paras. 0037, 0049), wherein the optimal bin size corresponds to a lowest performance cost of the plurality of performance costs (paras. 0063, 0064).
 	As per claim 5, Nori and Liu disclosed the edge computing device of Claim 1, wherein: the decision tree model comprises a random forest model, wherein the random forest model comprises a plurality of decision trees; and the processing circuitry to train the decision tree model based on the training data and the set of feature value checkpoints is further to: generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints (Nori, paras. 0072, Liu, cols. 4, 5). 
As per claim 6, Liu disclosed the edge computing device of Claim 5, wherein the processing circuitry to generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints is further to: extract, from the training data, a random training sample for generating a first decision tree of the plurality of decision trees; generate a root node for the first decision tree based on the random training sample; select, from the feature set, a random subset of features to be evaluated for splitting the root node; obtain, from the set of feature value checkpoints, a subset of feature value checkpoints for the random subset of features; compute a plurality of impurity values for the subset of feature value checkpoints; select, from the subset of feature value checkpoints, a corresponding feature value for splitting the root node, wherein the corresponding feature value is selected based on the plurality of impurity values; and split the root node into a set of child nodes based on the corresponding feature value (cols. 5-6).
As per claim 7, Liu disclosed the edge computing device of Claim 6, wherein the plurality of impurity values (not desire) comprises a plurality of Gini indexes (cols. 5-6).
As per claim 8,  Nori disclosed the edge computing device of Claim 1, wherein the processing circuitry comprises: a host processor to: compute, based on the training data, the set of feature value checkpoints for training the decision tree model; and an artificial intelligence accelerator to: train the decision tree model based on the training data and the set of feature value checkpoints; and perform inference using the decision tree model to predict the target variable for the unlabeled instance of the feature set (paras. 0039, 0048, 0056).
 	As per claim 9, Nori disclosed the edge computing device of Claim 8, wherein the artificial intelligence accelerator is implemented on a field-programmable gate array of the edge computing device (paras. 0135-0136).
As per claim 10, Nori disclosed a machine with learning features to analyze and detect event  as an artificial intelligence accelerator to perform decision tree training and inference for a host processor, comprising: 
a host interface to communicate with the host processor; and processing circuitry to: receive, from the host processor via the host interface, training data corresponding to a plurality of labeled instances of a feature set  (paras. 0022, 0023, 0044, 0045), wherein the training data is captured at least partially by one or more sensors; receive, from the host processor via the host interface, a set of feature value checkpoints corresponding to the training data (0039, 0048, 0057, 0058, 0063), wherein the set of feature value checkpoints is for training a decision tree model, and wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model (paras. 0087, 0094); train the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a feature variable corresponding to the feature set; receive, from the host processor via the host interface, inference data corresponding to an unlabeled instance of the feature set (paras. 0100, 0102, 0110), wherein the inference data is captured at least partially by the one or more sensors; perform inference using the decision tree model to generate a predicted value of the target variable for the unlabeled instance of the feature set; and send, to the host processor via the host interface, the predicted value of the variable related to features for the unlabeled instance of the feature set.  Nori does not expressly disclose a target variable as claimed.  Such feature is well-known in the art.  In fact, Liu disclosed a target variable for the best feature set (col. 6, lines 12- 55).
 	It would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Liu into Nori in order to select the best fit for training different data set in the decision tree model.
 	As per claim 11, Nori disclose the machine for training and classifying as artificial intelligence accelerator of claim 10, wherein: the decision tree model is to be trained to predict failures associated with an edge computing device; and the target variable is to indicate whether a failure is predicted for the edge computing device (paras. 0056, 0057).
As per claim 12, The artificial intelligence accelerator of Claim 10, wherein the set of feature value checkpoints is computed by the host processor based on binning a set of feature values for each feature of the feature set using an optimal bin size (paras. 0036-0048).
As per claim 13, Nori disclosed the artificial intelligence accelerator of Claim 10, wherein: the decision tree model comprises a random forest model, wherein the random forest model comprises a plurality of decision trees; and the processing circuitry to train the decision tree model based on the training data and the set of feature value checkpoints is further to: generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints (paras. 0048-0058, 0072).
 	As per claim 14, Nori disclosed a system for predicting events in a decision tree model as in the artificial intelligence accelerator of Claim 13, wherein the processing circuitry to generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints is further to: extract, from the training data, a random training sample for generating a first decision tree of the plurality of decision trees; generate a root node for the first decision tree based on the random training sample; select, from the feature set, a random subset of features to be evaluated for splitting the root node; obtain, from the set of feature value checkpoints, a subset of feature value checkpoints for the random subset of features; compute a plurality of impurity values for the subset of feature value checkpoints; select, from the subset of feature value checkpoints, a corresponding feature value for splitting the root node, wherein the corresponding feature value is selected based on the plurality of impurity values; and split the root node into a set of child nodes based on the corresponding feature value (paras. 0040-0058).
As per claim 15, Liu disclose the wherein the plurality of impurity values comprises a plurality of Gini indexes (cols. 4-6).
As per 16, Nori disclosed at least one non-transitory machine-readable storage medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry, cause the processing circuitry to:
 	receive training data corresponding to a plurality of labeled instances of a feature set (paras. 0022, 0023, 0044, 0045), wherein the training data is captured at least partially by one or more sensors
compute, based on the training data, a set of feature value checkpoints for training a decision tree model, wherein the set of feature value checkpoints is to indicate, for each feature of the feature set, a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model (paras. 0057, 0058, 0063);
train the decision tree model based on the training data and the set of feature value checkpoints, wherein the decision tree model is to be trained to predict a target feature corresponding to the feature set (paras. 0100, 0101, 0102, 0110);
receive, via the interface circuitry, inference data corresponding to an unlabeled instance of the feature set, wherein the inference data is captured at least partially by the one or more sensors (paras. 0087, 0094); and
 	perform inference using the decision tree model to predict the variable for feature for the unlabeled instance of the feature set.  Nori does not expressly disclose a target variable as claimed.  Such feature is well-known in the art.  In fact, Liu disclosed a target variable for the best feature set (col. 6, lines 12- 55).
 	It would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Liu into Nori in order to select the best fit for training different data set in the decision tree model.
As per claim 17, Nori  and Liu disclosed the storage medium of Claim 16, wherein: the decision tree model is to be trained to predict failures associated with an edge computing device; and the target variable is to indicate whether a failure is predicted for the edge computing device (Liu, cols. 5-6).
As per claim 18, Nori disclosed the storage medium of Claim 16, wherein the instructions that cause the processing circuitry to compute, based on the training data, the set of feature value checkpoints for training the decision tree model further cause the processing circuitry to: for each feature of the feature set: determine an optimal bin size or dataset (paras. 0035-0044) for binning setting data over a range, a set of feature values contained in the training data for a corresponding feature of the feature set; bin the set of feature values into a plurality of bins based on the optimal interval, range or bin size; and identify feature value checkpoints for the corresponding feature based on the plurality of bins (paras. 0063-0064, 0070-0078) .
As per claim 19, Nori disclosed the storage medium of Claim 18, wherein the instructions that cause the processing circuitry to determine the optimal bin size for binning the set of feature values contained in the training data for the corresponding feature of the feature set further cause the processing circuitry to: identify a plurality of possible bin sizes for binning the set of feature values; compute a plurality of performance costs for the plurality of possible bin sizes; and select the optimal bin size from the plurality of possible bin sizes, wherein the optimal bin size corresponds to a lowest performance cost of the plurality of performance costs (paras. 0062-0076).
As per claim 20, Nori disclosed the storage medium of Claim 16, wherein: the decision tree model comprises a random forest model, wherein the random forest model comprises a plurality of decision trees; and the instructions that cause the processing circuitry to train the decision tree model based on the training data and the set of feature value checkpoints further cause the processing circuitry to: generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints (paras. 0048, 0049, 0050, 0054, 0056).
As per claim 21, Nori disclosed the storage medium of Claim 20, wherein the instructions that cause the processing circuitry to generate the plurality of decision trees for the random forest model based on the training data and the set of feature value checkpoints further cause the processing circuitry to:
extract, from the training data, a random training sample for generating a first decision tree of the plurality of decision trees;
generate a root node for the first decision tree based on the random training sample (paras. 0008, 0009, 0010, 0027, 0028);
select, from the feature set, a random subset of features to be evaluated for splitting the root node (paras. 0038-0044);
obtain, from the set of feature value checkpoints, a subset of feature value checkpoints for the random subset of features (paras. 0048, 0050, 0051);
compute a plurality of impurity values for the subset of feature value checkpoints (paras. 0048, 0049, 0050, 0051, 0057); 
select, from the subset of feature value checkpoints, a corresponding feature value for splitting the root node, wherein the corresponding feature value is selected based on the plurality of impurity values; and
split the root node into a set of child nodes based on the corresponding feature value (paras. 0045-0056, 0072, 0082, 0113, 0129, 0130).
As per claim 22, Liu disclose the storage medium of Claim 21, wherein the plurality of impurity values comprises a plurality of Gini indexes (cols. 4-5).
As per claim 23, Nori disclose a method of performing decision tree training and inference on an edge computing device, comprising: receiving, via interface circuitry, training data corresponding to a plurality of labeled instances of a feature set (paras. 0022, 0023, 0044, 0045), wherein the training data is captured at least partially by one or more sensors (paras. 0052-0064); computing, based on the training data, a set of feature value checkpoints for training a decision tree model (0034-0048), wherein the set of feature value checkpoints is to indicate, for each feature of the feature set (paras. 0042-0048), a subset of potential feature values to be evaluated for splitting tree nodes of the decision tree model; training the decision tree model based on the training data and the set of feature value checkpoints (paras. 0100-0110), wherein the decision tree model is to be trained to predict a variable related to feature corresponding to the feature set; receiving, via the interface circuitry, inference data corresponding to an unlabeled instance of the feature set, wherein the inference data is captured at least partially by the one or more sensors (paras. 0040-0048, 0050-0057); and performing inference using the decision tree model to predict the variable for the unlabeled instance of the feature set (paras. 0040-0058).   Nori does not expressly disclose a target variable as claimed.  Such feature is well-known in the art.  In fact, Liu disclosed a target variable for the best feature set (col. 6, lines 12- 55).
It would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Liu into Nori in order to select the best fit for training different data set in the decision tree model.
 	As per claim 24, Nori disclosed the method of Claim 23, wherein computing, based on the training data, the set of feature value checkpoints for training the decision tree model comprises: for each feature of the feature set: determining an optimal bin size or dataset (Nori define data set as bin) for binning a set of feature values contained in the training data for a corresponding feature of the feature set; binning the set of feature values into a plurality of bins based on the optimal range or interval or bin size; and identifying feature value checkpoints for the corresponding feature based on the plurality of bins (paras. 0038-0044, 0052-0056). 
As per claim 25, Nori disclosed the method of Claim 24, wherein determining the optimal bin size for binning the set of feature values contained in the training data for the corresponding feature of the feature set comprises: 
identifying a plurality of possible bin sizes for binning the set of feature values;
computing a plurality of performance costs for the plurality of possible bin sizes; and selecting the optimal bin size from the plurality of possible bin sizes, wherein the optimal bin size corresponds to a lowest performance cost of the plurality of performance costs (paras. 0054-0058, 0062-0066).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147